CONQUERING- OPINION BY JUDGE BOND.
Bond, J.
Being unable to agree to all the expressions used in the opinion of my associates, it becomes necessary to state separately my views of the law applicable to this case:
I. A statement made by a witness in a judicial proceeding is presumptively privileged. If the state*257ment is relevant, or believed on reasonable ground to be relevant to the issues on trial, or if it is responsive to an inquiry by court or counsel, the privilege becomes absolute irrespective of the intent of the ptterer. .
II. To overcome the prima facie presumption of privilege arising from the occasion, it is incumbent on the plaintiff (in an action of slander or libel) to show that the statement of the witness was not responsive to a question asked by the court or counsel, and that it was not believed on reasonable grounds to be relevant to the issues on trial. If the jury believes the evidence adduced to this effect, all presumption arising from the fact that the statement was made under examination in court ceases, and the statement, if actionable per se, will authorize a recovery. These principles are sustained by the cases cited in my opinion in Crecelius v. Bierman, 59 Mo. App. 513. As defendant’s instructions did not conform to these rules, they were properly refused.